DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, amendments to claims, dated 05/10/2019 in which claims 3-5 have been amended, and claims 8-18 have been newly added. Thus, claims 1-18 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “extracting characters to produce a reduced-length code” in claims 1-18 is vague and confusing. It is not clear what the term, “extracting characters” refers to.  Specifically, the term “extracting characters” used in claims 1-18 leaves the reader in doubt as to the meaning of the technical feature to which it refers to. This renders claims 1-18 indefinite. Thus, claims 1-18 are vague and confusing, and rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a payment/credit instrument without significantly more. 
Examiner has identified claim 18 as the claim that represents the claimed invention presented in independent claims 1, 6, and 18.
Claim 18 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
Claim 18 recites a series of steps, e.g., generating a code based on at least one string of information to be applied to the payment/credit instrument, wherein generating the code comprises converting the at least one string of information to a higher base, wherein generating the code comprises moving one or more characters from the at least one string of information to another string of information, wherein generating the code comprises applying a random multiplier to the at least one string of information, wherein converting the at least one string of information to a higher base comprises converting the at least one string of information to a base 43 number; applying the generated code to the payment/credit instrument; and applying a keyless secure hash algorithm to the at least one string of information to generate at least one string of information with a greater number of characters and extracting characters to produce a reduced-length code, wherein the at least one string of information is one or more of a bank sort code, a payment/credit instrument serial number and an account number for the payment/credit instrument. These limitations describe the abstract idea of generating a payment/credit instrument (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial and legal interactions. The computer device limitations, e.g., code, payment/credit instrument, keyless secure hash algorithm, reduced-length code, and bank sort code do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 18 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of code, payment/credit instrument, keyless secure hash algorithm, reduced-length code, and bank sort code are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 18 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of code, payment/credit instrument, keyless secure hash algorithm, reduced-length code, and bank sort code are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these Step 2B: NO).  Thus, claim 18 is not patent eligible.
Similar arguments can be extended to the other independent claim, claims 1 and 6; and hence claims 1 and 6 are rejected on similar grounds as claim 18.
Dependent claims 2-5 and 7-17 have further defined the abstract idea that is present in their respective independent claims 1, 6, and 18; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-5 and 7-17 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-5 and 7-17 are directed to an abstract idea. Thus, claims 1-18 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (U.K. Patent Application Publication No. GB 2512450 B hereinafter “Kent”).
Claim 1:
Kent teaches the following limitations:
A method of generating a payment/credit instrument comprising generating a code based on at least one string of information to be applied to the payment/credit instrument, and applying the generated code to the payment/credit instrument, (Kent, a method of generating a security code for a payment or credit instrument, the method comprising: generating a code based on at least one string of information to be applied to the payment/credit instrument during generation thereof; and applying the generated code to the payment/credit instrument in at least one location (See, Page 1; Lines 24-28));
wherein generating the code comprises converting the at least one string of information to a higher base, applying a keyless secure hash algorithm to the at least one string of information to generate at least one string of information with a greater number of characters; and (Kent, Preferably the or each string of information is converted to a code by conversion to another base, preferably base 43. Conversion of a seven digit string to base 43 preferably results in a five character string. Conversion of a six digit numeral into base 43 preferably results in a four character string (See, Page 2; Lines 18-20)); 
extracting characters to produce a reduced-length code (Kent, The same principle applies to any number base. Base 43 was chosen, so instead of to the power of 10, we use to the power of 43 in order to reduce the number of characters that we use to represent the base 10 value. As there are only 10 digits (base 10), we need to use other non-numeric characters to represent a higher base than 10. (See, Page 6; Lines 18-22)).
Claim 2:
Kent teaches the following limitations:
wherein the at least one string of information is one or more of a bank sort code, a payment/credit instrument serial number and an account number for the payment/credit instrument. (Kent, The code being based on the at least one string of information may be taken to mean that the code is generated from the at least one string of information. The code may be based on one or more of a bank sort code, a payment/credit instrument serial number and an account number for the payment/credit instrument (See, Page 1; Lines 38-39; Page 2; Lines 1-5));
Claim 3:
Kent teaches the following limitation:
wherein generating the code comprises moving one or more characters from the at least one string of information to another string of information. (Kent, the generation of the code includes moving one or more digits from one string of information to another string of information. (See, claim 4)). 
Claim 4:
Kent teaches the following limitation:
wherein generating the code comprises applying a random multiplier to the at least one string of information. (Kent, A code 34 is generated and applied to a payment or credit instrument such as a cheque 10 or credit slip. The code is created by means of an algorithm that operates on a string. The string could be a sort code 26, account number 28 or serial number 24 from the cheque. Further steps can be added to the code generation such as interchanging digits between strings; (See, Abstract)).
Claim 5:
Kent teaches the following limitation:
wherein converting the at least one string of information to a higher base comprises converting the at least one string of information to a base 43 number. (Kent, Further steps can be added to the code generation such as interchanging digits between strings, or converting the base of the string (e.g. to base 43) so that the code is shorter in length; (See, Abstract)).
Claim 6:
Claim 6 is substantially similar to claim 1, and hence is rejected on similar grounds.
Claim 7:
Kent teaches the following limitation:
wherein the payment/credit information is a cheque or credit slip. (Kent, A code 34 is generated and applied to a payment or credit instrument such as a cheque 10 or credit slip (See, Abstract)).
Claim 8:
Claim 8 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claims 9, 10, and 14:
Claims 9, 10, and 14 are substantially similar to claim 4, and hence are rejected on similar grounds.
Claims 11, 12, 15, 16, and 17:
Claims 11, 12, 15, 16, and 17 are 
Claim 18:
Claim 18 is substantially similar to the combination of claims 1, 2, 3, 4, and 5, and hence is rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Canfield (U.S. Patent No. US 5,754,653 A) “Coding Formula for Verifying Checks and Credit Cards”
York (U.S. Patent No. US 6,404,362 B1) “Method and Apparatus for Reducing the Time Required for Decompressing Compressed Data”
Meadow (U.S. Patent Application No. US 2003/0074327-A1) “Check Based Online Payment and Verification System and Method”
Shaw (U.S. Patent Application No. US 2013/0178269-A1) “Second Chance Gaming Systems, Methods, Apparatus and Computer-Readable Media”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693